On May 20,1992, the Defendant was sentenced to forty (40) years with twenty (20) years suspended for Sexual Intercourse Without Consent. The Defendant shall be placed on formal supervised probation with the Adult Probation and parole Bureau and shall obey the rules and regulations thereof. The Defendant shall successfully complete the Sex Offender Program and shall submit to and complete drug and alcohol counseling. Plus abide by all other conditions set out the in May 20, 1992 Judgment. The Defendant shall be designated as a dangerous offender for the purposes of parole eligibility.
On March 12, 1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was represented by Patrick Paul, County Attorney from Great Falls, Montana.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to have the proceedings continued.
After careful consideration the motion to continue was granted and David Azure will be placed on the May, 1993 Sentence Review calendar.
The reason for the continuation is to allow the Defendant sufficient time to obtain counsel.
Hon. Robert Boyd, Acting Chairman, Hon. John Warner, and Hon. James Purcell, Judges